Citation Nr: 9916343	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel






INTRODUCTION

The veteran served on active duty from May 1951 to December 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco 
Texas (RO).  The RO denied entitlement to service connection 
for bilateral hearing loss.

In December 1996 the Board remanded this case to the RO for 
further development and adjudicative action.

In December 1998 the RO affirmed the denial of entitlement to 
service connection for bilateral hearing loss.

The case has been returned to the Board for further appellate 
review.

The Board is legally obligated to ascertain whether there is 
a prior claim which was finally decided and, if so, whether 
the veteran has provided new and material evidence to reopen 
the claim before proceeding further.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Although a February 1994 rating decision 
listed defective hearing as a nonservice-connected disorder, 
that rating decision was made pursuant to a claim for 
nonservice-connected disability pension.  Accordingly, the 
Board concludes that there has not been a final prior 
decision with regard to service connection for bilateral 
hearing loss.  








In a letter received in December 1998, the veteran said that 
"in sick bay" he complained of difficulty seeing and 
headaches, presumably following a head injury.  He also said 
that he has had to wear glasses since the head injury and 
still has head throbbing, presumably headaches.  The veteran 
appears to be raising a claim for service-connection for 
additional disorders.  Since this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issue 
of entitlement to service connection for bilateral hearing 
loss is of record.

2.  There is competent and probative evidence of high noise 
level exposure and a head injury during service.  

3.  The veteran currently has a disabling bilateral hearing 
loss.  

4.  It is at least as likely as not that the disabling 
bilateral hearing loss resulted from the high noise level 
exposure during service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The development directed in the prior remand has been 
completed to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Available medical records have been 
obtained, the veteran has been examined and an opinion 
regarding the relationship between the reported noise 
exposure during service and hearing loss has been obtained.  
The remand directed that the examiner be furnished the 
service medical records and the examiner said that there were 
no medical records regarding the 1953 injury.  

As will be noted below, the service medical records contained 
details of the 1953 injury.  Although it appears that all 
service medical records may not have been furnished to the 
examiner, the Board finds that the omission was not 
prejudicial, since the examiner concluded that the hearing 
loss was consistent with noise exposure, most likely in 
service.  Also, certain post-service medical private medical 
records were not available because of the death or retirement 
of the practitioners.  Again the Board finds that the 
omission is not prejudicial, since the evidence supports a 
grant of the benefit sought.  

The Board finds that the claim for service connection for 
bilateral hearing loss is well-grounded.  There is medical 
evidence of a current disability, competent evidence of 
injuries in service and medical evidence of a nexus between 
the current disability and the injuries in service.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The development 
enumerated above has fulfilled the VA's duty to assist the 
veteran to obtain all facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

Factual Background

A May 1951 service entrance examination found the veteran's 
ears to be normal; hearing was 15/15 in each ear.  In July 
1953, he was seen for head injuries, including a laceration 
of the right external auditory canal; he did not recall what 
happened the night before, but he had apparently been "beat 
around the head."  A December 1953 service separation 
examination found his ears to be normal; hearing was 15/15 in 
each ear for both spoken and whispered voice.  Service 
medical records show no complaints of difficulty hearing or 
findings of diminished hearing.  

A February 1974 VA examination found the veteran's ears to be 
normal; it was reported that no hearing loss was noted.  

On the VA audiological evaluation in February 1974, pure tone 
air-conduction thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
N/R
85
LEFT
10
10
20
N/R
90

Speech audiometry was not reported.  A watch ticking could 
not be heard on either side.  The test was interpreted as 
showing bilateral nerve deafness.  The assessment was chronic 
progressive deafness.  It was noted that the veteran had 
never had adequate testing.  

A January 1975 VA examination found the veteran's ears to be 
normal; both tympanic membranes were intact without fluid.  
It was reported that he could not hear a watch at 0 distance.  
A hearing loss was noted.  

An April 1986 VA examination found the veteran's ears to be 
normal; it was reported that no hearing loss was noted.  

A hearing aid audiological evaluation performed in March 1990 
found pure tone air-conduction thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
50
65


LEFT
30
40
55



The thresholds at 3000 and 4000 Hertz cannot be read on the 
copy of the report of record.  Speech audiometry revealed 
speech recognition ability of 65 percent in the right ear and 
of 55 percent in the left ear.

In January 1994, several people submitted statements on the 
veteran's behalf.  The statements appear to be identical in 
wording, type and paragraphing and seem to be copies.  

The statements are to the effect that each person had known 
the veteran for more than 40 years and that each had been 
aware that he was almost completely deaf in his right ear and 
had only partial hearing in his left ear when he was 
discharged from service in 1953.  Each person also said that 
the veteran had no hearing impairment prior to entering 
service and expressed the opinion that the hearing impairment 
was a service-connected disability.  In April 1994, several 
additional people submitted statements on the veteran's 
behalf.  The statements appear to be identical with each 
other in wording, type and paragraphing and appear to be 
copies of the statements submitted the previous January.  

The veteran provided testimony at a hearing before a travel 
Member of the Board sitting at the RO in September 1996.  He 
testified that in service his duties were operating Diesel 
engines.  He said he worked a 12 hour shift, every day and 
his "last stretch" was eight months.  He said that he had 
no hearing protection while working on the engines.  Hearing 
transcript at 2-3.  He said that in 1953, while his ship was 
rolling heavily in a typhoon, he fell and when he regained 
consciousness, he was unable to see and was bleeding from 
both ears.  

The veteran testified he could hear, but could not understand 
what he was hearing.  Id. at 4.  He had never received any 
treatment for his hearing.  Id. at 5.  He attempted to obtain 
treatment from VA in 1958.  Id. at 6, 9.  Subsequent to 
service, he had done office and maintenance work for a beer 
distributor.  Id. at 9.  

At the hearing the veteran submitted a statement from the 
Parker College of Chiropractic detailing the findings on an 
August 1996 examination of the veteran.  It was reported that 
there was moderate to severe "schlerosing" of both tympanic 
membranes which, it was reported, undoubtedly led to a 
hearing decrease in both ears.  There was also decreased 
senses of balance and equilibrium.  

Attempts to obtain additional medical records were 
unsuccessful.  

On the VA audiological evaluation in August 1998, pure tone 
air-conduction thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
70
105+
105+
LEFT
45
50
60
100
105+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

The examiner noted that the veteran had significant noise 
exposure in service, working in a machine room all day for 
approximately one year and had a fall with a head injury.  
The examiner said that there were no medical records 
regarding the 1953 injury.  The diagnosis was high-frequency 
sensori-neural hearing loss consistent with noise exposure, 
likely obtained in service.  





In a letter received in December 1998, the veteran said that 
he had not been around any noise, since service.  He also 
asserted that a discharge examination was never performed and 
that normal hearing was not noted at discharge.  

Analysis

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, the positive evidence consists of the findings 
of hearing loss on the various audiometric examinations since 
1974, the February 1974 medical opinion regarding the 
adequacy of prior hearing testing, the lay statements 
submitted on the veteran's behalf, his testimony and 
statements and the medical opinion relating hearing loss to 
noise exposure, likely in service.  The negative evidence 
consists of the findings of normal hearing in service and the 
findings of no hearing loss on other examinations.  The 
findings on an August 1996 examination at the Parker College 
of Chiropractic are essentially neutral, since there is no 
discussion regarding the relationship between the 
"schlerosing" of both tympanic membranes and the reported 
noise exposure and head injury in service.  


To warrant a grant of service-connection, the positive and 
negative evidence need only be in equipoise.  The medical 
opinion relating the hearing loss to noise exposure, likely 
in service is very probative.  Although there was no 
complaint or finding of hearing loss in service and hearing 
was found to be normal at discharge, the hearing was measured 
by voice, not audiometer.  In fact, when deafness was first 
diagnosed in 1974, the examiner said that the veteran had 
never had adequate testing, presumably prior to that time. 
Therefore, the Board finds that the positive and negative 
evidence are, at least, in equipoise warranting a grant of 
service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.



			
	RONALD R. BOSCH	ROBERT E. SULLIVAN



		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals


 

